
	
		I
		112th CONGRESS
		1st Session
		H. R. 1322
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Tierney (for
			 himself, Mr. George Miller of
			 California, Mr. Jones, and
			 Mr. Andrews) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to provide protection for company-provided retiree health
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Earned Retiree Healthcare Benefits
			 Protection Act of 2011.
		2.Findings and
			 purposes
			(a)FindingsThe Congress finds the following:
				(1)Retired participants of group health plans
			 regulated by the Employee Retirement Income Security Act of 1974 (ERISA) have
			 been severely harmed by the virtually unchecked practices of sponsors of such
			 plans involving the post-retirement cancellation or reduction of earned health
			 benefits contrary to assurances retirees received prior to retirement that such
			 benefits would be with them for life.
				(2)Such widespread post-retirement reductions
			 in retiree health benefits has led to a crisis in retiree health care in which
			 retirees—
					(A)have been unable to substitute individual
			 coverage for the group coverage they lost, or, in order to obtain individual
			 coverage, have jeopardized their economic security in retirement;
					(B)because of preexisting medical conditions
			 cannot obtain substitute coverage that they can afford without depleting their
			 life savings or have been unable to obtain adequate medical care or medical
			 care they had relied on to deal with serious illness;
					(C)have sustained catastrophic illnesses or
			 injuries or otherwise experienced a marked deterioration in their medical
			 conditions or health as a result of post-retirement changes to their medical
			 benefits;
					(D)have been transferred indiscriminately into
			 improperly or inadequately managed health maintenance organizations or other
			 managed care entities, resulting in the worsening rather than improvement of
			 prior medical conditions; and
					(E)in many instances, have failed to obtain
			 adequate relief in the courts due to highly restrictive judicial
			 interpretations which are inconsistent with ERISA’s underlying protective
			 purposes.
					(3)The crisis in retiree healthcare generated
			 by the plan sponsor practice of post-retirement cancellations or reductions of
			 previously promised earned retiree health benefits has led to a widespread loss
			 of confidence in the integrity of ERISA-regulated group health plans and the
			 ability of ERISA itself to adequately protect retiree health benefits.
				(4)A strong and dependable private sector
			 retiree health system is a necessary component to the essential health of our
			 Nation’s senior citizens.
				(b)Purposes
				(1)In
			 generalThe purposes of this Act are to ensure that the
			 reasonable health benefit expectations of retirees from ERISA-regulated group
			 health plans are fulfilled, to minimize the incidence of prolonged legal
			 disputes arising out of the post-retirement cancellation or reduction of earned
			 retiree health benefits from such plans, and to prevent further adverse effects
			 on retiree health arising from such post-retirement changes.
				(2)Future
			 safeguards and enforceable obligationsTo carry out the purposes
			 described in paragraph (1):
					(A)The provisions of this Act safeguard
			 retired participants of group health plans subject to ERISA from loss or
			 reduction of their health benefits from such plans by barring plan sponsors
			 from canceling or reducing such benefits after the dates such participants
			 retire and when they no longer are able to absorb such losses or reductions
			 without experiencing adverse effects on their health or finances.
					(B)The provisions of this Act also establish
			 an enforceable obligation on the part of sponsors of such group health plans to
			 restore health benefits previously taken away from retired participants of such
			 plans to the extent such benefits were cancelled or altered after the dates
			 such participants retired. The obligation is limited to restoring healthcare
			 benefits only back to specified levels, and the obligation does not apply if
			 the plan sponsor would sustain substantial business hardship by restoring such
			 benefits.
					3.Retiree health
			 benefit protections in group health plans
			(a)In
			 generalSubtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following new part:
				
					8Emergency retiree
				health benefit protections
						801.Prohibition
				against post-retirement reductions of retiree health benefits by group health
				plans
							(a)In
				generalNotwithstanding that a group health plan described in
				subsection (b) may contain a provision reserving the general power to amend or
				terminate the plan or a provision specifically authorizing the plan to make
				post-retirement reductions in retiree health benefits, the benefits provided to
				a retired participant or his or her beneficiary under the terms of the plan may
				not be reduced, whether through amendment or otherwise, if such reduction of
				benefits occurs after the date the participant has retired for purposes of the
				plan and reduces benefits that were provided to the participant, or his or her
				beneficiary, as of the date the participant retired. Any group health plan
				provision which is purported to authorize the reduction of benefits in a manner
				inconsistent with the preceding sentence shall be void as against public
				policy.
							(b)Group health
				planFor purposes of this Act, the term group health
				plan has the same meaning as in section 607(1).
							(c)Prohibited
				reduction of benefitsFor purposes of this part, any reference to
				a reduction of benefits shall be construed to be a reference to any amendment
				to a group health plan, or to any other action, which has the effect of—
								(1)canceling,
				decreasing, or limiting the amount, type, or form of any benefit or option
				provided prior to the amendment or action;
								(2)imposing or
				increasing out-of-pocket costs that a retired participant, or his or her
				beneficiary, must pay in order for benefits that were provided under the plan
				to the participant or beneficiary prior to the amendment or action to be
				provided to the participant or beneficiary after the amendment or action;
				or
								(3)modifying the
				manner by which medical services are delivered under the plan so that after the
				amendment or action a retired participant, or his or her beneficiary, has less
				ready access to the delivery of any such medical services than the participant
				or beneficiary had prior to the amendment or action.
								(d)Treatment of
				plan termination
								(1)In
				generalSubject to paragraph (2), a termination of a group health
				plan shall be treated as a reduction in benefits prohibited under subsection
				(a) if, after the termination, the plan sponsor of the terminated plan fails to
				continue to provide to the participants who retired prior to the termination
				and to their beneficiaries the same retiree health benefits that were provided
				prior to the termination.
								(2)WaiverParagraph
				(1) shall not apply in the case of the termination of a group health plan if
				the Secretary issues a waiver under this paragraph in connection with such
				termination. The Secretary shall issue such a waiver if and only if the plan
				sponsor demonstrates to the satisfaction of the Secretary, in accordance with
				regulations prescribed by the Secretary, that such plan sponsor will be unable
				to continue in business unless such a waiver is issued.
								802.Adoption by
				group health plans of provision barring post-retirement reductions in retiree
				health benefitsEach group
				health plan which provides, as of the date of a participant’s retirement under
				the plan, benefits after such date with respect to such participant or his or
				her beneficiaries shall contain a provision which expressly bars any reduction
				in such benefits after such date, either under the terms of the plan or by any
				fiduciary of the plan.
						803.Restoration by
				group health plans of benefits reduced after retirement
							(a)In
				generalThe plan sponsor of each group health plan shall provide,
				in accordance with this section, benefit restoration under this section to each
				retired participant that meets the following requirements:
								(1)The retired
				participant is entitled to benefit coverage under the plan as of the date of
				the enactment of the Earned Retiree
				Healthcare Benefits Protection Act of 2011.
								(2)The participant
				retired under the plan before the date of the enactment of such Act, and a
				reduction in benefits, with respect to any benefit or option provided to the
				retired participant under the plan as of the date the participant retired, took
				effect after the participant’s date of retirement and before the date of the
				enactment of such Act.
								(3)The retired
				participant has elected to restore benefits under the plan within the
				restoration period prescribed pursuant to subsection (b) and in accordance with
				such procedures as may be established under the plan pursuant to regulations of
				the Secretary.
								(b)Restoration
				periodFor purposes of this section, the term restoration
				period means a period which shall be prescribed by the Secretary and
				which—
								(1)begins not later
				than 1 year after the date of the enactment of the
				Earned Retiree Healthcare Benefits Protection
				Act of 2011;
								(2)ends before the
				end of the 2-year period beginning with such date, or such longer period as may
				result from a suspension of such 2-year period by the Secretary pursuant to
				section 804(g); and
								(3)is of no less than
				60 days duration.
								(c)Applicable
				standards for restoration of benefits
								(1)In
				generalFor purposes of this section, reduced benefits shall be
				deemed restored under this section—
									(A)in the case of a
				participant who retired under the plan before the plan year beginning with or
				during 1991, if the benefits which were subjected to reduction are restored to
				the level of such benefits which was in effect for the plan year beginning with
				or during 1991, and
									(B)in the case of a participant who retired
				under the plan after the plan year beginning with or during 1990 and before the
				date of the enactment of the Earned Retiree
				Healthcare Benefits Protection Act of 2011, if the benefits which
				were subjected to reduction are restored to the level of such benefits which
				was in effect immediately prior to the reduction.
									(2)Level of
				benefitsFor purposes of paragraph (1), restoration of benefits
				to a level required under paragraph (1) occurs if—
									(A)any cancellation,
				decrease, or limitation with respect to the amount, type, or form of any
				benefit or option which resulted in the reduction in benefits is rescinded or
				lessened so as to result in the amount, type, and form of benefits in effect
				for the plan year beginning with or during 1991 (in the case of a participant
				described in paragraph (1)(A)) or as of immediately prior to the reduction (in
				the case of a participant described in paragraph (1)(B));
									(B)any imposition or increase in out-of-pocket
				costs that the participant, or his or her beneficiary, must pay which resulted
				in the reduction in benefits is rescinded or lessened so as to result in the
				level of out-of-pocket costs in effect for the plan year beginning with or
				during 1991 (in the case of a participant described in paragraph (1)(A)) or as
				of immediately prior to the reduction (in the case of a participant described
				in paragraph (1)(B)); and
									(C)any modification in the manner by which
				medical services are delivered under the plan which resulted in the reduction
				in benefits is rescinded or amended so as to result in a manner by which
				medical services are delivered under the plan which is substantially equivalent
				to the manner by which medical services are delivered in effect for the plan
				year beginning with or during 1991 (in the case of a participant described in
				paragraph (1)(A)) or as of immediately prior to the reduction (in the case of a
				participant described in paragraph (1)(B)).
									(d)Exception for
				certain plansIn accordance
				with regulations prescribed by the Secretary, in the case of any group health
				plan which has less than 100 participants as of the date of the enactment of
				the Earned Retiree Healthcare Benefits
				Protection Act of 2011, subsection (a) shall apply to such plan
				only if, at any time during the period described in subsection (b)(2)
				(including any extension thereof), such plan has more than 100
				participants.
							(e)Notice
				requirements concerning restoration of benefitsIn accordance
				with such regulations as may be prescribed by the Secretary, the plan
				administrator of each group health plan subject to the requirements of
				subsection (a) shall, within 30 days prior to the commencement of the plan’s
				restoration period, provide written notice to each retired participant of the
				plan who meets the requirements of subsection (a) of the following:
								(1)A description of
				all benefits the retired participant is entitled to have restored.
								(2)The administrative
				procedure established under the plan which may be used to submit a claim for
				the restoration of any benefits.
								(3)An itemization of
				the value of each benefit the retired participant is entitled to have restored,
				as determined in accordance with the regulations of the Secretary, and the
				total value of all such benefits.
								(4)A description of
				any post-retirement increases in retiree health benefits the retired
				participant received which the plan sponsor could rescind if the retired
				participant asserts a claim for the restoration of benefits.
								(5)An itemization of
				the value of each retiree health benefit that the plan sponsor could rescind,
				as determined in accordance with the regulations of the Secretary, and the
				total value of all such benefits.
								(6)If the plan
				sponsor has filed an application for a substantial business hardship exemption
				under section 804, the date on which such application was filed, the date on
				which notice of such application was given to retired participants entitled to
				submit a claim for the restoration of benefits, and the status of such
				application as of the date of the notice sent pursuant to this
				subsection.
								(7)Such other
				information in such form and detail as may be prescribed by the Secretary to
				carry out the purposes of this part.
								(f)Deadline for
				restoration of benefitsAll benefits required to be restored
				under this section shall be restored before the end of the 2-year period
				beginning with the date of the enactment of the
				Earned Retiree Healthcare Benefits Protection
				Act of 2011, subject to any suspension of such period under
				section 804(g).
							804.Exemption from
				restoration of benefits requirements
							(a)Application for
				exemptionAny plan sponsor of a group health plan that would
				sustain substantial business hardship if required to fulfill, in whole or in
				part, the restoration of benefits requirements contained in section 803, may
				file an application for an exemption with the Secretary from any or all of such
				requirements.
							(b)Authority for
				waiver or varianceIn response to an application filed by a plan
				sponsor pursuant to subsection (a), the Secretary may waive or vary the
				requirements of section 803 with respect to any or all of such requirements,
				including postponing for reasonable periods of time the obligation of the plan
				sponsor to restore reduced benefits, if the Secretary finds that compliance by
				the plan sponsor with the requirements of section 803 would—
								(1)be adverse to the
				interests of plan participants in the aggregate;
								(2)not be
				administratively feasible; and
								(3)cause substantial
				business hardship to the plan sponsor.
								(c)Factors taken
				into accountFor purposes of this section, the factors to be
				taken into account in determining substantial business hardship shall include
				(but shall not be limited to) whether—
								(1)the plan sponsor
				is operating at an economic loss;
								(2)compliance with
				the restoration of benefits requirements would necessitate substantial future
				reductions in health benefits provided to participants under the plan or cause
				a substantial decline in employment with the plan sponsor; and
								(3)it is reasonable
				to expect that the plan will be continued only if a waiver or appropriate
				variance is granted.
								(d)Requirement of
				satisfactory evidence
								(1)In
				generalThe Secretary shall, before granting a waiver or variance
				under this section, require each applicant to provide evidence satisfactory to
				the Secretary that the applicant has provided timely written notice of the
				filing of an application for such waiver or variance to each retired
				participant entitled to submit a claim for the restoration of benefits under
				the applicant’s plan.
								(2)TimelinessFor
				purposes of paragraph (1), a written notice shall be considered timely if it is
				provided not later than 60 days prior to the date the plan sponsor files an
				application for a waiver or variance under this section.
								(3)Information
				requiredThe notice referred to in paragraph (1) shall include
				information with respect to the specific relief that will be sought by the plan
				sponsor’s application, the period of time for which relief is sought, and such
				other relevant information as the Secretary may prescribe.
								(e)Participation in
				proceedings by retired plan participantsEach retired participant entitled to submit
				a claim for the restoration of benefits within the meaning of this section
				shall be provided a reasonable opportunity to submit comments or otherwise
				participate in any proceeding established by the Secretary to determine whether
				to grant or deny an application for a waiver or variance filed by the retired
				participant’s plan sponsor.
							(f)Exceptions for
				certain applicationsIn any
				case in which the plan sponsor of the group health plan also maintains a
				pension plan which provides pension benefits with respect to any retired
				participant entitled to submit a claim for the restoration of benefits within
				the meaning of this section, the Secretary may not grant any application for a
				waiver or variance purporting to satisfy the requirements of subsection (b) if
				the requirements of paragraph (1) or (2) of this subsection are met.
								(1)Failure to
				transfer excess pension assetsThe requirements of this paragraph are met
				if—
									(A)within the 5-year
				period preceding the date of the plan sponsor’s application for the waiver or
				variance, the plan sponsor could have transferred excess assets of such pension
				plan to a health benefits account in accordance with section 420 of the
				Internal Revenue Code of 1986 (as in effect on the date of the enactment of the
				Tax Relief Extension Act of 1999) but did not do so; and
									(B)such health
				benefits account forms a part of the group health plan with respect to which
				the plan sponsor is submitting the application.
									(2)No ad hoc COLAs
				provided under well-funded pension plan providing for such COLAs
									(A)In
				generalThe requirements of this paragraph are met if—
										(i)(I)no employer
				contributions were made to such pension plan during any of the 5 plan years
				preceding the date of the application for the waiver or variance, and
											(II)despite such lack of employer
				contributions, the minimum funding standard under section 302 of this Act and
				section 412 of the Internal Revenue Code of 1986 was satisfied with respect to
				such pension plan for each of such 5 plan years and the average funded ratio of
				the plan for such 5 plan years was greater than 120 percent; and
											(ii)(I)the pension plan
				provided for ad hoc cost-of-living adjustments in benefits throughout such 5
				plan years, and
											(II)no such ad hoc cost-of-living adjustment
				in benefits was provided under such pension plan during such 5 plan
				years.
											(B)Funded
				ratioFor purposes of subparagraph (A)(i)(II), the funded ratio
				of a pension plan for a plan year is the ratio, expressed as a percentage,
				of—
										(i)the assets of the
				plan as of the end of such plan year, to
										(ii)the liabilities
				of the plan as of the end of such plan year.
										(g)Running of
				2-Year deadline period suspendedThe submission of an application
				for a waiver or variance pursuant to this section during the 2-year period
				referred to in section 803(f) shall suspend the running of such period. If
				determined appropriate by the Secretary, the Secretary may direct that the
				running of such period be resumed upon the final conclusion of proceedings to
				determine whether an application should be granted or denied.
							805.Effect on other
				claims
							(a)Other claims
				unaffectedNothing in this part shall be construed to alter,
				impair, or eliminate any claim for retiree health benefits based on conduct
				alleged to violate the terms of a group health plan, any provision of this Act
				(other than this part), or both, regardless of whether such conduct occurred
				prior to, on, or after the date of the enactment of the
				Earned Retiree Healthcare Benefits Protection
				Act of 2011.
							(b)Other causes of
				action not authorizedNothing contained in this part shall be
				construed to authorize any action for recovery of retiree health benefits
				unless the conduct giving rise to the claim for recovery is alleged to violate
				the provisions of this part.
							806.RegulationsThe Secretary may promulgate such
				regulations as may be necessary to carry out the provisions of this part. The
				Secretary may promulgate any interim final rules as the Secretary deems are
				appropriate to carry out this
				part.
						.
			(b)Civil
			 penaltySection 502(c) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1132(c)) is amended—
				(1)by redesignating
			 the second paragraph (10) (relating to consultation between the Secretary of
			 Labor and the Secretary of Health and Human Services) as paragraph (12);
			 and
				(2)by inserting after
			 the first paragraph (10) the following new paragraph:
					
						(11)The Secretary may assess any person
				a civil penalty of not more than $20,000 with respect to each failure by such
				person to meet the requirements of section 801, 802, or 803 with respect to
				each participant or beneficiary aggrieved by such
				failure.
						.
				(c)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 734 the following new
			 items:
				
					
						Part 8—Emergency retiree health benefit protections
						Sec. 801. Prohibition against post-retirement reductions of
				retiree health benefits by group health plans.
						Sec. 802. Adoption by group health plans of provision barring
				post-retirement reductions in retiree health benefits.
						Sec. 803. Restoration by group health plans of benefits reduced
				after retirement.
						Sec. 804. Exemption from restoration of benefits
				requirements.
						Sec. 805. Effect on other claims.
						Sec. 806. Regulations.
					
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act, except
			 that section 802 of the Employee Retirement Income Security Act of 1974 (as
			 added by section 3 of this Act) shall apply with respect to plan years
			 beginning after 180 days after the date of the enactment of this Act.
			 Compliance with the requirements of part 8 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 with respect to a group health
			 plan shall not be treated as a failure to comply with the terms of such
			 plan.
		
